Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or make obvious the following features: 
Claim 1:
obtaining a state of multiple workflow executions of a plurality of concurrent workflows in a shared infrastructure environment, wherein said multiple workflow executions are performed with a plurality of different resource allocation configurations, wherein said state comprises provenance data of said multiple workflow executions and wherein each of said multiple workflow
executions is comprised of one or more tasks;
obtaining a first signature execution trace of at least one task within the plurality of concurrent workflows representing a first resource allocation configuration, and a second signature execution trace of said at least one task within the plurality of concurrent workflows representing a second resource allocation configuration;
identifying, using at least one processing device, a first sequence of time intervals in said first signature execution trace for said at least one task that corresponds to a second sequence of time intervals in said second signature execution trace for said at least one task based on a similarity metric; and
identifying, using the at least one processing device, a given time interval in said first and
second corresponding sequences of time intervals for said at least one task as a resource bottleneck of one or more resources that differ between said first resource allocation configuration and said second resource allocation configuration based on a change in execution time for the given time interval between the first signature execution trace and the second signature execution trace.

Claim 8:
obtaining a state of multiple workflow executions of a plurality of concurrent workflows in a shared infrastructure environment, wherein said multiple workflow executions are performed with a plurality of different resource allocation configurations, wherein said state comprises
provenance data of said multiple workflow executions and wherein each of said multiple workflow executions is comprised of one or more tasks;
obtaining a first signature execution trace of at least one task within the plurality of concurrent workflows representing a first resource allocation configuration, and a second signature execution trace of said at least one task within the plurality of concurrent workflows representing
a second resource allocation configuration;
identifying a first sequence of time intervals in said first signature execution trace for said at least one task that corresponds to a second sequence of time intervals in said second signature execution trace for said at least one task based on a similarity metric; and
identifying a given time interval in said first and second corresponding sequences of time
intervals for said at least one task as a resource bottleneck of one or more resources that differ between said first resource allocation configuration and said second resource allocation configuration based on a change in execution time for the given time interval between the first signature execution trace and the second signature execution trace.

Claim 15:
obtaining a state of multiple workflow executions of a plurality of concurrent workflows in a shared infrastructure environment, wherein said multiple workflow executions are performed with a plurality of different resource allocation configurations, wherein said state comprises provenance data of said multiple workflow executions and wherein each of said multiple workflow
executions is comprised of one or more tasks;
obtaining a first signature execution trace of at least one task within the plurality of concurrent workflows representing a first resource allocation configuration, and a second signature execution trace of said at least one task within the plurality of concurrent workflows representing a second resource allocation configuration;
identifying a first sequence of time intervals in said first signature execution trace for said at least one task that corresponds to a second sequence of time intervals in said second signature execution trace for said at least one task based on a similarity metric; and
identifying a given time interval in said first and second corresponding sequences of time intervals for said at least one task as a resource bottleneck of one or more resources that differ
between said first resource allocation configuration and said second resource allocation configuration based on a change in execution time for the given time interval between the first signature execution trace and the second signature execution trace.

For example, Anya (US 2017/0269971) discloses utilizing a crowdsourcing platform to execute a workflow process, and more specifically, this invention relates to analyzing a workflow to evaluate its effectiveness for use in crowdsourcing, but does not expressly disclose the above claimed features.
For example, Chang (US 2016/0063145) discloses providing live feedback during the development of workflows. More specifically, the present disclosure relates to systems and methodologies for allowing multiple workflow authors to collaborate on the design of workflows and simulate the execution of workflows during the development thereof, but does not expressly disclose the above claimed features.
For example, Deng (US 2016/0224910) discloses creating a workflow using system administrator actions to resolve a system issue, but does not expressly disclose the above claimed features.
For example, Dias (US 10,909,503) discloses taking snapshots to train prediction models and improve workflow execution, but does not expressly disclose the above claimed features.
For example, Gottin (US 2019/0324822) discloses deep reinforcement learning techniques and provenance-based simulation are employed for resource allocation in a shared computing environment, but does not expressly disclose the above claimed features.
For example, Gottin (US 2020/0004903) workflow simulation using provenance data similarity and sequence alignment, but does not expressly disclose the above claimed features.

For example, Olston (US 2011/0252427) discloses data processing systems, and more specifically to scheduling large work flows on such systems, but does not expressly disclose the above claimed features.
For example, Szpak (US 2009/0007063) discloses identify a workflow associated with a graphical model and execute the workflow in a number of stages, but does not expressly disclose the above claimed features.
As such, claims 1, 8 and 15 are in condition for allowance. 
Claims 2-7, 9-14 and 16-20 depend from an allowable claim and are thus in condition for allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        5/05/20201